Citation Nr: 0122093	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury with traumatic arthritis, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1961 to August 
1962.

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied entitlement to an 
increased evaluation for residuals of an injury to the left 
shoulder.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified at a videoconference before the 
undersigned member of the Board in May 2001.

FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of this claim has been obtained to the extent possible.

2.  The left shoulder disability has been manifested 
throughout the appeal period by left shoulder forward flexion 
to 85 degrees, extension to 50 degrees, abduction to 80 
degrees, adduction to 20 degrees, internal (downward) and 
external (upward) rotation to 40 and 85 degrees, 
respectively, and reduced left deltoid strength; there is 
crepitation and pain beyond these limits.  

3.  X-rays confirm advanced degenerative changes of the 
acromioclavicular joint and minimal degenerative changes of 
the greater tuberosity of the humerus.  

4.  There is additional functional impairment due to weakness 
of the left deltoid.





CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for residuals 
of a left shoulder injury with traumatic arthritis are met 
during the entire appeal period.  38 U.S.C.A. § 1155, 5107 
(West 1991); § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Code 5003, 5010, 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records reflect that he served with the 
West Virginia Army National Guard in an armored cavalry 
troop, which was called to active service by executive order 
in October 1961.  A June 1962 return-from-active-duty 
physical examination report notes that the veteran had 
bruised his left shoulder one week earlier and that it was 
still sore.  The report also notes that the veteran was 
right-handed.

The veteran first filed a claim for VA benefits in August 
1981, reporting a shoulder injury in a tank accident in June 
1962.  The claim was denied in December 1981 for lack of 
nexus evidence.  In September 1991 and September 1992 rating 
decisions, the RO again denied the claim.  

An April 1995 VA joints examiner reported that a tank hatch 
fell and heavily bruised the top of the veteran's left 
shoulder.  The veteran reported wearing the left arm in a 
sling for four weeks after the accident but had no further 
symptoms for 5 years thereafter.  He developed left shoulder 
pain, stiffness and limitation of motion in 1968 and has 
received periodic hydrocortisone injections ever since.  He 
currently had trouble sleeping on the left shoulder and 
restricted range of motion in overhead motions.  He 
reportedly had no other intervening left shoulder injuries.  
Range of motion was near normal except for limitation of 
abduction beyond 140 degrees, both actively and passively, 
and pain at the limits of other motions.  X-rays showed mild 
degenerative changes.  The diagnosis was left shoulder 
arthritis with limitation of motion.  The examiner felt that 
the current condition was at least as likely as not related 
to active service.  

In a May 1995 rating decision, the RO denied the service 
connection claim and the veteran appealed.  In September 
1995, the Board granted service connection for a left 
shoulder disorder and in October 1995 the RO assigned a 10 
percent disability rating under Diagnostic Code 5010 for 
residuals of left shoulder injury including traumatic 
arthritis effective from July 1991.  The veteran did not 
voice any disagreement with the assigned rating.  

In an undated letter, the RO informed the veteran that he was 
eligible for vocational rehabilitation only if VA determined 
that he had a serious employment handicap.  The veteran did 
not apply for vocational rehabilitation.  

In August 1998, the veteran reported pulling, dull pain and 
increased limitation of motion of the left shoulder.  He 
requested re-examination and re-evaluation.  

A note in the claims file indicates that the veteran failed 
to report for a September 1998 VA examination.  

In November 1998, the veteran's private physician, Dr. Walker 
supplied treatment records reflecting treatment at various 
times from 1995 to 1998, but nothing specific for the left 
shoulder.  

In a November 1998 rating decision, the RO denied an 
increased rating for the left shoulder.  

According to a January 1999 VA joints examination report, the 
veteran could flex the left shoulder in forward elevation to 
170 degrees, abduct to 170 degrees, and internal and 
externally rotate 90 degrees.  There was some discomfort on 
motion and mild crepitus was noted.  X-rays showed advanced 
degenerative changes of the acromioclavicular joint with less 
extensive degenerative changes of the greater tuberosity of 
the humerus and a bone island in the humeral head.  The 
examiner's impression was left shoulder arthritis.  

In February 1999, Dr. Walker supplied addition treatment 
reports that note shoulder stiffness and pain along with 
osteoarthritis of multiple joints in December 1998.  

In an October 1999 substantive appeal, the veteran reported 
that his physician in Charleston had reported limitation of 
motion of the left shoulder/arm in flexion to 85 degrees, 
adduction to 80 degrees, and internal rotation to 40 degrees.  
He reported additional disability due to impairment of 
function.  He submitted an examination report from Paul 
Bachwitt, M.D., dated September 28, 1990 [sic].  

Dr. Bachwitt noted changes compatible with age of 711/2, but 
did not provide specifics.  The doctor reported that the left 
shoulder flexed from 0 to 85 degrees whereas the right, 
uninjured shoulder flexed from 0 to 120 degrees.  Extension 
was from 0 to 50 degrees whereas right shoulder extension was 
to 40 degrees.  Abduction was to 80 degrees compared to 90 
degrees on the right.  Adduction, both left and right, was 
limited to 20 degrees.  Internal and external rotation on the 
left were to 40 and 85 degrees, respectively, and 65 and 70 
degrees, respectively, on the right.  Left deltoid strength 
was to 60 percent compared to 70 percent on the right.  

In May 2001, the veteran offered testimony at a 
videoconference hearing before the undersigned member of the 
Board.  He and his daughter testified to the effect that the 
date of Dr. Bachwitt's examination report was in error as the 
examination was scheduled for and was accomplished in 
September 1999, not September 1990.  The veteran testified 
that motion of the left shoulder could cause excruciating 
pain and did functionally limit most activities.  He 
currently took Celebrex for pain, which did help some.  He 
testified that he could drive his automobile but he could not 
use the left arm very often.  He testified that sleeping on 
the left side caused pain.  He felt that the left shoulder 
disability had worsened even since the September 1999 
examination; however, he testified that he could raise the 
left hand to just higher than the shoulder or to "ear 
level" with pain beginning at that point.

II.  Legal Analysis

Development of this claim satisfies the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The veteran testified before the Board in May 
2001 and the transcript is of record.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  A 
VA examination was conducted and a copy of the report is of 
record.  

There is a question as to whether the veteran should be re-
examined prior to adjudication.  His last VA examination was 
held in January 1999 and his most recent private orthopedic 
evaluation was in September 1999.  In May 2001, he testified 
that the disability had worsened since September 1999, 
although he also testified that he could raise the left arm 
painlessly to just above shoulder level.  Whether a medical 
examination is "contemporaneous" depends on the circumstances 
of the case.  See Snuffer v. Gober, 10 Vet App. 400 (1997), 
and Caffrey v Brown, 6 Vet App 377, 381 (1994).  In Caffrey, 
the Court held that where evidence indicated a material 
change in the disability or indicated that the current rating 
may be incorrect, a fresh medical examination was required.  
In Procelle v. Derwinski, 2 Vet. App.629, 632 (1992), the 
Court stated that where the record is inadequate for 
evaluating the current state of the veteran's service-
connected disability, the duty to assist requires conducting 
a thorough and contemporaneous medical examination, taking 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability is a fully informed 
one.  See also Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  In this case, because the medical evidence reflects 
more limited motion than the veteran has recently asserted, 
the Board will not remand for another examination.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded that case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

In this case, the left shoulder disability has been rated 10 
percent under Diagnostic Code 5010 throughout the appeal 
period.  The Board's inquiry will therefore address whether 
there is any basis to assign a rating greater than 10 percent 
for any portion of the appeal period and under any relevant 
diagnostic code.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2000).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2000). 

In assessing the current manifestations, the Board notes that 
there is a significant difference between the range of motion 
reported by VA in January 1999 and that reported by Dr. 
Bachwitt in September 1999.  Dr. Bachwitt also reported the 
range of motion of the opposite, non-service-connected, 
shoulder for comparison purposes.  Although the non-service-
connected right shoulder also has limitation of motion and 
weakness, the Board will consider all reported left shoulder 
symptoms to be service-connected.  

Moreover, the Board notes that it is expected that different 
examiners will at different times not describe the same 
disability in the same language.  See 38 C.F.R. § 4.2.  For 
instance, the VA examiner reported greater range of motion 
than did Dr. Bachwitt; however the VA examiner also reported 
pain and crepitus on motion whereas the private examine did 
not.  The Board will consider the symptoms reported by both 
examiners and resolve any doubt in favor of the veteran where 
there is a significant difference.

The service-connected left shoulder disability is currently 
manifested by left shoulder forward flexion to 85 degrees, 
extension to 50 degrees, abduction to 80 degrees, adduction 
to 20 degrees, internal (downward) and external (upward) 
rotation to 40 and 85 degrees, respectively, and reduced left 
deltoid strength.  There is crepitation and pain beyond these 
limits.  X-rays confirm advanced degenerative changes of the 
acromioclavicular joint and minimal degenerative changes of 
the greater tuberosity of the humerus.  

Motion of the shoulder joint is rated under Diagnostic Code 
5201.  A 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  A 20 percent rating is assigned where there is 
limitation of motion of the minor arm to midway between the 
side and the shoulder level.  A 20 percent rating is also 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2000).

The Board notes that forward flexion and abduction to 90 
degrees approximates the shoulder level.  38 C.F.R. § 4.71, 
Plate I, (2000).  Comparing the left shoulder symptoms with 
the criteria of the rating schedule, the Board finds that the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5201 are met because the arm cannot be raised to the 
shoulder level either in flexion or abduction. 

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation due to 
symptoms such as pain, weakness, fatigability, and 
incoordination.  There is medical evidence of pain on use, 
such as while driving, and crepitation of the joint.  
Applying 38 C.F.R. §§ 4.40, 4.45, 5.49, and noting that pain 
on use is equivalent to a seriously disabled joint, the Board 
must consider a higher rating.  

The only rating higher than 20 percent under Diagnostic Code 
5201 is the 30 percent rating for use where the arm is 
limited to 25 degrees from the side.  The medical evidence 
suggests that limitation of motion due to pain or crepitus 
does not come into play at 85 degrees or less of flexion or 
abduction.  However, there is some additional weakness of the 
left shoulder, as Dr. Bachwitt reported decreased deltoid 
strength.  The VA examiner did not address weakness, 
fatigability, and incoordination.  Weakness is considered to 
be a source of additional functional impairment and the Court 
in DeLuca stressed that inadequate consideration of any 
functional loss due to weakness was error.  The Board must 
therefore recognize additional functional impairment due to 
weakness.  The left shoulder disability therefore more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5201.  

The evidence of record does not suggest that the current 
level of disability has changed appreciably during the appeal 
period.  The veteran has testified as to increased pain, 
however, the maximum rating has been assigned for the entire 
appeal period.  Therefore, a staged rating will not be 
necessary.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the veteran has not asserted that the rating schedule 
is inadequate nor has the disability been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 30 percent evaluation for left shoulder disability is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

